Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Fillin this infarmation to identify your case:

 

United States Bankruptey Court for the:

EASTERN DISTRICT OF NEW YORK

 

Case number (if known) Chapter 44

 

[2 Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number {if
known). For more Information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuais, is available.

4. Debtor's name The Greek Chefs, Inc.

 

 

 

2. All other names debtor
used In the last 8 years

Include any assumed DBA Souvlaki Palace

names, trade names and
doing business as names

 

3. Debtor's federal
Employer identification  XX-XXXXXXX
Number (EIN)

 

 

 

 

4. Debtor's address Principat piace of business Mailing address, If different from principal place of
business
57 Commack Road
Commack, NY 41725
Number, Street, Clty, State & ZIP Code P.O. Box, Number, Street, Clty, State & ZIP Code
Suffolk Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

 

5. Debtor's website (URL)

 

6. Type of debtor Ml Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
C1) Partnership (excluding LLP}
CO) Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Debtor
Name

7. Describe debtor's business

The Greek Chefs, Inc.

Case number (iF known}

 

A, Check one:

C] Health Care Business (as defined in 44 U.S.C. § 101(27A)}
EF) Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
C1 Railroad (as defined in 14 U.S.C. § 101(44))

C1 Stockbroker (as defined in #1 U.S.C. § 101(53A))

C Commodity Broker (as defined In 11 U.S.C. § 101(6))

EC] Clearing Bank (as defined In 11 U.S.C. § 781(3)}

MI None ofthe above

B, Check all that apply

0 tax-exempt entity (as described in 26 U.S.C. §501)

C1 Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.5.0, §80a-3)
O Investment advisor (as defined in 18 u. 8. C, ‘§20b- aay)

C. NAICS 5 (North American Industry Classifi ication System) 4- -digit code that best describes debtor.
See http://www. uscourts.qowfour-digit-national-association-nalcs-codes.

 

7225
8 Under which chapter of the Check one:
Sankruptcy Code is the
debtor filing? C1 Chapter 7
1 Chapter 9

A debtor who is a “small
business debtor’ must check
the first sub-box. A debtor as
defined in § 4482(4} who
elects to proceed under
subchapter V of chapter 11
(whether or not the debtor is a
“small business debtor’) must
check the second sub-box,

Ml Chapter 11. Cheek aii that apply:

Mis The debtor is 2 smail business debtor as defined in 11 U.S.C. § 101(51D), and ifs aggregate
noncontingent liquidated debts (excluding debts owed to insiders or affillates) are less than
$2,725,625. lf this sub-box is selected, attach the mosi recent balance sheet, statement of
operations, cash-flow statement, and federal income tax return or if any of these documents do not
exist, follow the procedure in 14 U.S.C. § 1116(1}(B).

The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
debts (excluding debts owed to insiders or affillates) are less than $7,500,000, and it chooses to
proceed under Subchapter V of Chapter 17. If this sub-box is selected, attach the most recent
balance sheet, statement of operations, cash-flow statement, and federai income tax return, or if
any of these documents do not exist, follow the procedure in 44 U.S.C. § 1446(1}(B).

A plan js being filed with this petition.

Acceptances of the plan were solicited prepetition from one or more classes of creditors, In
accordance with 11 U.S.C. § 1426(b).

The debtor is required to file periodic reports (for example, 10K and 10Q)} with ihe Securities and
Exchange Commission according to § 13 or 18(d} of the Securities Exchange Act of 1934. File the
Attachment fo Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 71
(Official Form 207A) with this form.

The debtor is a shell company as defined In the Securities Exchange Act of 1934 Rule 12b-2.

Ho

(i Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the fast 8
years?

lf more than 2 cases, attach a
separate list.

Hi to.
C1 Yes.

When Case number

When

District

 

District Case number

 

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. if more than 1,
aitach a separate list

C1 No
i yes.

Retationship Affiliate

Case number, ifknown Dy) — 433 65

Peter Mantaivanos
EDNY

Debter
District

 

9} d0d0

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptey page 2

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Case number (if known)

 

 

Debtor The Greek Chefs, Inc.
Name
1. Why is the case filed in Check aii fhat apply:

this district?

M Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or fer a longer part of such 180 days than in any other district.

Ol Abankruptey case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor [i pio
have possession of any
real property or personal [1] Yes.

property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check all that apply.)
(Co It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety,
What is the hazard?

 

C It needs to be physically secured or protected from the weather.

C1 It Includes perishable goods or assets that could quickly deteriorate or Jose value without attention (for exampie,
livestock, seasonal goods, meat, dairy, produce, or securities-ralated assets or other options).

( Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
Ci No

Cl yes, Insurance agency

 

Contact name

 

 

Phone

 

 

a Statistical and administrative information

13. Debtor's estimation of Check one:

available funds

J Funds will be avallable for distribution to unsecured creditors.

C1 After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of Wi i-49
creditors

CO 4,000-5,000

{1 25,001-50,000

 

C1 50-99 C1 5001-10,000 1] 50,001-100,000
CO 100-199 1] 10,001-25,000 (OO More thani00,000
C1 200-999
15, Estimated Assets Ml $0 - $50,000 1 $1,000,001 - $10 million (C1 $500,000,0014 - $4 billion

[1 $50,001 - $100,000
E11 $100,001 - $500,000
C1 $500,001 - $1 milton

(1 $10,000,001 - $50 million
£1] $50,000,001 - $100 million
C1 $100,000,001 - $500 million

C1] $1,000,000,001 - $10 billion
D1 $10,000,000,001 - $50 billion
C1] More than $50 billion

 

16. Estimated liabilities Mf 30 - $50,000

C7 $80,004 - $100,000
C1 $100,001 - $500,000
CJ $500,001 - $1 million

E] $1,000,004 - $19 million

EJ $10,000,001 - $50 miflion
EJ $50,000,001 - $100 million
[) $100,060,001 - $500 million

©] $500,000,004 - $4 billion

£1] $1,000,000,004 - $10 billion
[1 $10,000,000,001 - $50 bition
Ci More titan $50 biltion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Debtor The Greek Chefs, Inc. Case number {if known)

 

Name

f | Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptey case can result in fines up to $500,000 or
imprisonment for up te 20 years, or both. 48 U.S.C. §§ 152, 1341, 1549, and 3574.

47. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title #1, United States Code, specified in this petition.

representative of debtor
| have been authorized to file this petition on behaif of the debtor.

| have examined the information in this petition and have a reasonable belief that the information is true and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on September 15, 2020
MM /DDIYYYY

 

Peter Mantalvanos

 

Printed name

 

Tile President

18. Slgnature of attorney x Date September 15, 2020

 

 

Sigfature of attorney for debtor MM /DDLYYYY

Lawrence F, Morrison
Printed name

Morrison Tenenbaum, PLLC
Firm name

87 Walker Street, Second Ficor
New York, NY 10013
Number, Street, City, State & ZIP Code

Contact phone 212-620-0938 Email address info@m-t-law.com

2889590 NY
Bar number and State

Official Form 204 Voluntary Petition for Non-Individuais Filing for Bankrupicy page 4

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

United States Bankruptcy Court
Eastern District of New York

Inre |The Greek Chefs, Inc. Case No.

 

Debtor(s} Chapter 11

 

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter Lt Case

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

Peter Mantaivanos 50%

25A Locust Avenue East
Farmingdale, NY 11735

Waiter Jesus Rodriguez 50%
59 Mortoj Street
Bethpage, NY 11714

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

1, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief

Date September 15, 2020 Signature ¢7

 

 

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C, §§ 152 and 3571.

Sheet | of } in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Casa, LLC - wan. basicasa.com Dest Casa Bankruptcy

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

United States Bankruptcy Court
Eastern District of New York

Inre _The Greek Chefs, Inc. Case No.

 

Debtor(s} Chapter 11

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

   
 

Date: September 15, 2020

 

5

USBC-44

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

 

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Internal Revenue Service
Central Insolvency Unit
PO Box 7346
Philadelphia, PA 19101

Kinberli N. Rodriguez
c/o Pervez & Rehman
68 S Service Rd

Suite 100

Melville, NY 11747

NYS Dept. of Tax and Fin.
Bankruptcy Section

PO Box 5300

Albany, NY 12205

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

United States Bankruptcy Court
Eastern District of New York

Inre The Greek Chefs, Inc. Case No.

 

 

Debtor(s) Chapter 11

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _The Greek Chefs, Inc. _ in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

 

M None [Check if applicable]

September 15, 2020 fo

Date Lawrence F. Morrison

Signature of Attomey or Litigant
Counsel for The Greek Chefs, Inc.
Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor

New York, NY 10013

212-620-0938 Fax:646-390-5095
info@m-t-law.com

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLG - www.besicasa.com Bes! Case Bankrupicy

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): _The Greek Chefs, Inc. CASE NO.:.

 

 

 

Pursuant to Loca! Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N-Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (1) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi} are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

[1] NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

@ THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

’ ss
1. CASE NO.: 40 -YBuDGE: DISTRICT/DIVISION: EDNY
DEBTOR NAME: Peter Manfalvanos
CASE STILL PENDING (Y/N): Y¥ Lf closed] Date of closing:

CURRENT STATUS OF RELATED CASE: Z nd Aa
(Dischargéd/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above}: __ Affiliate
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:
2. CASENO.: SUDGE:__—s«ézDISTRICT/DIVISION:__

CASE STILL PENDING (Y/N):__ | [ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, disrnissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

3, CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [fclosed] Date of closing:
(OVER)

Software Copyright {c) 1995-2020 Best Case, LLC - www_basicase.com Bast Case Bankruptcy

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

DISCLOSURE OF RELATED CASES (cont'd)
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer io NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.
TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N): __ Y

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner's attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

 

 

 

Lawrence F. Morrison

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Morrison Tenenbaum, PLLC

87 Walker Street, Second Floor
New York, NY 10013

212-620-0938 Fax:646-390-5095 Signature of Pro Se Joint Debtor/Petitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR. 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
resuit.

USRC-17 Rev.8/E 1/2009
Software Gopyright (c} 1996-2020 Best Case, LLG - wray.bestcase.com Best Case Bankrupicy

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

MORRISON TENENBAUM PLLC
Counsel to the Debtor

87 Walker Street, Floor 2

New York, New York 10013
Phone: 212-620-0938

Lawrence F. Morrison, Esq.

Brian J. Hufnagel, Esq.

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
In re: Chapter il
THE GREEK CHEF, INC., Case No. 20-
d/b/a SOUVLAKI PALACE
Debtor.
xX

DECLARATION PURSUANT TO 11 U.S.C. § 1116

Peter Mantalvanos declares under penalty of perjury pursuant to 28 U.S.C. § 1746 the truth of the
following:

1. I am the President of The Greek Chef, Inc. d/b/a Souvlaki Palace (the “Debtor”), a small
business debtor pursuant to 11 U.S.C. § 101(51)(D) and submit this declaration and, annexed the attached
documents, pursuant to 11 U.S.C. § 1116:

a, Most recent balance sheet
[ ] annexed hereto
[x] has not been prepared

b. Statement of operations
{ ] annexed hereto
[\x] has not been prepared

c. Cash-flow statement
{ ] annexed hereto
[X] has not been prepared

d. Most recent federal income tax return.
[X] annexed hereto
~ has not been filed

  

I declare under penalty of perjury that the foregoing is true andycorrect.
Executed on September ¢¢ , 2020 2
Wi; UL G

Yanos

     
 

Peter Mantal

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

     

 

 

 

 

 

 

 

Ent

 

 

er the number of shareholders who were shareholders during any part of the tax year

JS U.S. Income Tax Return for an S Corporation OMB No. 1545-0123
» Do not file this form unless the corporation has tiled or
vf the Treasury is attaching Form 2553 to elect to be an S corporation,
enue Service » Go to www.irs.gov/Form1120S for instructions and the latest information.
wtendar year 2019 or tax year beginning , 2019, ending ;
> élection effective date D Employer identification number
__2/21/2003 ftype {THE GREEK CHEFS, INC. XX-XXXXXXX
Business activity code SOUVLAKT PALACE E Date incorporated
ber (see Instructions) OR .
7122513 print (57 COMMACK ROAD 2/10/2003
Check if sopeue COMMACK, NY 11725 F Total assets (see instructions)
-3 attache $ 46,816.
is the corporation electing te be an S corporation beginning with this tax year? Yes [xTNo lf 'Yes,’ attach Form 2553 if not already fited
Check if (1) Final! return (2) [ |Name change (3) Address change
(4) Amended return (5) 3 election termination or revocation

beeen eens » 2

Check if corporation: (1} | Aggregated activities for section 465 at-risk purposes (2) [i Grouped activities for section 469 passive activity purposes

 

 

ition: include oniy trade or business income and expenses on lines 1a through 21. See the instructions for more mformation,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

 

1a Gross receipts or sales...... See each eee e eee tbe eee teuvetentecceereressl, la 433,028
b Returns and allowances. 2.0000. 0 00 ccc cc cece ese eeccececce. Lace eae es 1b
¢ Balance. Subtract line 1b from tine Lr 433,028.
2 Cost of goods sold (altach Form M2B-A). ec ecccceeereeccteeeeetteeccre 2 158, 899.
3 Gross profit. Subtract line 2 from line 16... cece cece eeeeveteuebeaeetuecenc cl! 3 274,129,
4 Net gain (loss) from Form 4797, line 17 (attach Form 4797) 000... e eee ec eececscece cece. 4
5 Other income (loss) (see instrs — att statement) ee ccctessveceeteed eesti reser. 5
6 _ Total income (loss). Add lines 3 through 5... eee eevee cece eee eeeeceecee -! 6 274,129,
7 Compensation of officers (see instructions - attach Form V125-E), pry ete ce eget geesseseesee 7 78,750,
8 Salaries and wages (less employment credits)................... ( bas CO PY. been eee eeee 8 28,460.
9 Repairs and maintenance... edhe de, tee Me ED g 12,829,
10 Bad debis.....0.0 0000 beeteeeevees db bbeaeeeeeeeee reece yet tat teseet yeas Fle, 10
TE ROMS... eee eee eee e ete err b tr beta neti bile bbe pe” 11 45,036,
V2 Taxes and ficenses 0. cece csv et te etee been etan bbe cee eb bere 12 10,053,
13 Interest (see instructions)... 0. 6... ec ec eres ccc ees eve vuceececeecrecc aden eee eee eeeee 13 2,704,
14 Depreciation not claimed on Form 1125-A or elsewhere on return (attach Form 45962). .0000000 0.0.0.0... 14 6,504,
15 Depletion {Do not deduct off and gas depletion.) 60.0 eco cece ccc eee eee! 15
16 Advertising..........- Pe tee rece t er ebb ds tee tbe tb bbb bennababbenees 16 1,450,
17 Pension, profit-sharing, etc., plans... e esc ce eve eee ecu ete b ese b enero. 17
18 Employee benefit programs .....0 2606. e cece eeeeesen bate tbeieteit err! 18
19 Other deductions (attach statement)... 0.000. e ccc eec ccc ececeeceeec ce, See. Statement. 1/79 86,636.
20 Total deductions. Add lines 7 through 19......................6.... Lev been cee e ne erentntetnes »| 20 272,422.
21__ Ordinary business income (loss). Subtract line 20 from line 6 1,707.
22a Excess net passive income or LIFO recapture
tax Gee instructions, 2.0... ccc ccc tenet ees c cece ecneeevecce.
22¢
23a 2019 estimated tax payments and 2018 overpayment credited to 2019... ...
b Tax deposited with Form 7004... 000000 ce cece ceccccceeccee,
¢ Credit for federal tax paid on fuels (attach Form cs)
d Reserved for future use... eee ce eee cece cee e eee cee ees
23e¢
24 Estimated tax penalty (see instructions). Check if Form 2220 is altached, 00.0.0... 0c eee » ‘a 24
25 Amount owed. if line 23e is smatler than the total of fines 22c and 24, enter amount owed ©. 0.0.0... 0. 0c eee c see ceceecs eee 25 0.
26. Overpayment, If line 23e is larger than the total of fines 22e and 24, enter amount overpaid............. 26
27_ Enter amount from tine 26: Credited to 2020 estimated iax > | | Refunded »| 27
Under penalties of perjury, | declare that | have examined this fetura, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
correct, and complete. Declaration of preparer (other than taxpayer is based on all information of which preparer has any knowledge.
| | CK ows eee |
: > President See instructions. : :
Signature of officer Date Title fx] Yes t | No
Pratfype preparer's name Preparer's signature Date Check it PTIN
Bob E. Kouroupakis, CPA Bob EB. Kouroupakis, CPA self-employed
rer Firm's name > BOB &. KOUROUPAKIS, CPA, PC Firm's Ein >
y Firm's address =» 121 PULASKI RD :
KINGS PARK, NY 11754 Phone no. 631-269-5176

For Paperwork Reduction Act Notice, see separate instructions. SPSAOI12 12/30/19

Form 1120-§ (2079)

 

 
Case o-20-/424952-laS Vocl Filed Ov/2zliz0 Entered Os/2i/20 15'49i55

GREEK CHEFS, INC, . XX-XXXXXXX Page 2
formation (see instructions)
toa [| Cash ob [x] Accruat c [_]Cther (specify)*

iter the:

 

-< year, Was any shareholder of the corporation a disregarded entity, a trust, an estate, or a
. person? If "Yes," attach Schedule B-1, information on Certain Shareholders of an S Corporation

. te tax year, did the corporation: ; .
tly 20% or more, or own, directly or indirectly, 50% or more of the total stock issued and outstanding of
eign or domestic corporation? For rules of constructive ownership, see instructions. tf "Yes," complete (i)
RV) DROW. oe en terete tttttbett rcv n etree

 

 

 

i) Name of Corporation 1) Employer (ii) Country of iv} Percentaget (v) If Percentage in (iv)
0 (Ronee Incorporation « Se Owned ts 100%, Enter the
Number (if any) Date (if any} a Qualified
. subchapter §
Subsidiary Election
Was Made

 

 

 

 

 

 

 

 

 

actly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in the profit, loss, or

in any foreign or domestic partnership (including an entity treated as a partnership) or in the beneficial interest
st? For rules of constructive ownership, see instructions, H "Yes," complete (i) through (v) below.............,...

 

 

(i) Name of Entity (i) Employer ii) Type {Iv) Country of (v) Maximum %
identification of Entity Organization Owned in Profit,
Number Gf any) Loss, or Capital

 

 

 

 

 

 

 

 

nd of the tax year, did the corporation have any outstanding shares of restricted stock?....... Leeneees beveeeeees
complete lines () and (i) below.
| shares of restricted stock. ....00 00000... 00ccccceeee eee, Nba eet ecte eae e ea eenens »

 

nd of the tax year, did the corporation have any outstanding stock options, warrants, or similar instruments? .....
complete lines (i) and Gi) below.

corporation filed, or is it required to file, Form 8918, Materiat Advisor Disclosure Statement, to provide
on on any reportable transaction? everett tet tbceteetittitttttbetnreeyrey cee

is box if the corporation issued publicly offered debt instruments with original issue discount............... aa

1, the corporation may have to file Form 8281, Information Return for Publicly Offered Original issue Discount
nts. ,

oration (a) was a C corporation before it elected to be an S corporation or the corporation acquired an

h a basis determined by reference to the basis of the asset (or the basis of any other property) in

s of a C corporation and (b) has net unrealized built-in gain in excess of the net recognized built-in gain
‘ years, enter the net unrealized built-in gain reduced by net recognized built-in gain from prior years,

UCHONS. cette eect bt ee enn e bee beb bib b rr eee cc, *$

 

poration have an election under section 163()) for any real property trade or business or any farming business
during the tax year? See instructions. 0... cece ecc te tetetetbecceeee

corporation satisfy one or more of the following? See instructions occ cee ececececereccee
oration owns a pass-through entity with current, or prior year carryover, excess business interest expense.
ration’s aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years

} the current tax year are more than $26 million and the corporation has business interest expense.
ration is a tax shelter and the corporation has business interest expense,

omplete and attach Form 8990.

ration's total receipts (see instructions) for the tax year were less than $259,000,

ration’s total assets at the end of the tax year were less than $250,000.
he corporation is not required to complete Schedules L and M-T.

_SPSAQTI2 10/03/19 Form 1120-8 (2079)

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

“ GREEK CHEFS, INC. XX-XXXXXXX Page 3

 

formation (see instructions) (continued)

Yes No

 

‘poration have any non-shareholder debt that was canceled, was forgiven, or had the
s the principat amount of the debt?

 

 

 

 

 

 

 

sis seca
Total amount

 

1,707.

 

 

 

 

 

 

> Royaities
' Net short-term capital gain Goss) (attach Schedule D (Form 1120-3))
a Net fong-term capital gain (loss) (attach Schedule D (Form 1120-S)).
b Collectibles (28%) gain (loss) ......0..00000.0,. Sheba beeen canes

 

 

 

 

 

 

 

c Unrecaptured section 1250 gain (attach statement)...................-...0-.

 

 

 

| Net section 1231 gain (loss) (attach Form 4797)...00.00 0000 oko cece cece cece ecccsecs eee,
| Other income (loss) (see instructions} .......... Type»

 

 

Section 179 deduction (attach Form 4562)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

@ Charitable contributions. 00.0. e cece cece eee e tt tetnab brit ei eeeees cc, 12a
b Investment interest expense 0... cece ccc eee eececubeuceeteenbbnebereces 12b
c Section 59(e)(2) expenditures (1) Type™ <2) Amount * | 12c (2)
d Other deductions (see instructions)... Type > 12d
a Low-income housing credit (section 42G)(5)) 0.0... cccccsececcevevutreccceeu. i3a
b Low-income housing credit (other). 0000 c cece ccc e eee bebe enc n eee ebe cerca, 13b
© Qualified rehabilitation expenditures (rental real estate) (attach Form 3468, if applicable)... 6.2... 13c¢
d Other rental real estate credits (see instrs) Type 13d
e Other rental credits (see instrs) Type» Be
f Biofuel producer credit (attach Form 6478). .00.. 000.00 c ceca sevecetccccereseccesee, 13f
g Other credits (see instructions). ...... Type» See Statement 2 13g 508.
a Name of country or U.S. possession -
b Gross income from all SOUFCES 0... oe c cece ccc eeettuueetevetbueterscecce oc, 14b
4c

 

= Foreign branch category
| Passive category
General category

 

 

14e |

 

14f

 

14g

 

1 Other (attach statemenD.. 0.0000 cece cece cc ceuccuueeeeccecessees
Deductions allocated and apportioned at shareholder Jevel
interest expense

Deductions allocated and apportioned at corporate level to foreign source income
‘ Reserved for future use

14h

 
 

 

 

 

 

1 Passive category

 

General Category. 0 cece even cnet cece ceen est etetbrberbbbbebieeere ccs

 

) Other (attach statement)
Other information
} Total foreign taxes (check ene): * Cl Paid

 

 

| Reduction in taxes available for credit
(attach statement). 0.0... c ence cece rete nba bbb bebe bb bbe p eres

Other foreign tax information (attach statement)

 

SPSA0TS4 10/03/19

 

 

Form 1120-S (2019)

 

 
 

Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

2a Trade notes and accounts receivable........
b Less allowance for bad debts. ...............
INVENTORIES. 0. ccc ence eee e aes Hee
U.S. government obligations ............ Saas
Tax-exempt securities (see instructions)... ..
Other current assets (attach stmt)... .....0.0.0000..
Loans to shareholders.......0.00.0.......
Mortgage and real estate loans.............
Other investments (attach statement)............, ws 2
10a Buildings and other depreciable assets ..... . 141,206.)
b Less accumulated depreciation............., 98,537.
11a Depletable assets ....... ee
bLess accumulated depletion.................
12 Land (net of any amortization) :
13a Intangible assets (amortizable only)...,.....
b Less accumulated amortization........, henae

oon Oo bh w

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

141,200.

 
 

* Form 1120-8 @019) THE GREEK CHEFS, INC. 11~-3677960 Page 4
= Shareholders’ Pro Rata Share Items (continued) Total amount
Alterna- | 15a Post-1986 depreciation adjustment... cece ccc cece ete tebe ete t eer bbb bby eee ne. 15a
ie b Adjusted gain or loss... cece cee c ccc cece cure ns teneecttnebbn bb beer epee. 15b
mum € Depletion (other than oll and gas)... ccc ccc cee eeecteseeetebettereerecercs 18c¢
(at d Oil, gas, and geothermal properties ~ gross income, .... 0.0.60... e eco c ce ccecccccevecccecce. 15d
liems e€ Oil, gas, and geothermal properties — deductions 0.0.0.0. 0 o.oo cece cece cceccccccccccecee. 15e

f Other AMT items (attach statement)... cece ccc cece eee eceeveebbeceecece., St
ltems 16a Tax-exempt interest income ............ eee tennessee se beeeeteetetvttvttrtseitiiieeecg. | 16a
ting c b Other tax-exempt income... ccc cece cece ee sens tee teee eu eebe ste e bbb bb eec pe, 16b
Share- © Nondeductible expenses. ....0.0.00. 0.00. cece cc cecc cece ue ans eect c ened entree eee beenetenens 16c 508.
holder d Distributions (attach stmt if required) (see instrs).... 060.0. 0 ooo cece ccc ec ce cecccccccecceeeue. 16d

e Repayment of loans from shareholders... 0. ccccec cee cecccceceucccceece. .. | 6e
Other Wa Investment income... 06.6 ceed cece eeu te tev setenerntttsrtvetttelerpy eee 7a
Infor: b investment expenses......00000 00. ccc cece ces seececceeceece pee e ec ces bees eet eeeteenenerens 17b

€ Dividend distributions paid from accumulated earnings and POTIIS. eee eee 7c

d Other items and amounts 4

(attach statement)
Recon» | 18 income (loss) reconciliation. Combine the amounts on lines 1 through 10 in the far right colurnn.
ciliation From the resuft, subtract the sum of the amounts on lines 11 through 12d and 14p.......... see | 18. 1,707.
alance Sheets per Books Beginning of tax year End of tax year
Assets (a) (b) {c) {d)

   
 
 
 
 

 

2,960.

 

 

 

  

 

 

105,041.

wid

 
 
  

 

 
   
    
 

 

 

 
    
    
      
    
 

14 Other assets (attach stmt)... . See. St.3./ : 4,000, 4,000,

15 Total assets... 22... ... cece ec cece cea es 52,214. 46,816.
Liabilities and Shareholders’ Equity :

16 Accounts payable ....... 6... oo cece eee eee 7,432, 8,539,

17 Mortgages, notes, bonds payable in fess than I year... . .

18 Other current liabilities (attach simt).. See. St..4., 6 19,878. 30,930.

19 Loans from shareholders......; ses St 5 § 2 -127,642, -146, 398,

20 Mortgages, notes, bonds payable in 1 year or more... .. . is :

21 ~~ Other liabilities (attach statement)................

22 Capital stock, 00.0.0 00 eee eee e cee ee 9,800 9,800.

23 Additional paid-in capitah.................
24 Retained earnings.......................,
25 Adjustments to shareholders’ equity (att stm)... ... .

26 Less cost of treasury stock.....0...........,
2/7 Total liabilities and shareholders’ equity... . ,

 

  

 

 

   
 
 
  

  

142,746.

 

 

 

    

92,214.

 

ig

 

143,945.

 

46,816,

SPSAQ134 10/03/19 Form 1120-§ (2079)

 
Case o-2U0-/4295c2-laS Vocl Filed Ov/zliz0 Entered Os/2i/20 15'4y9i55

!

 

  

 

 

 

 

* Form 1120-S (2019) THE GREEK CHEFS, INC. XX-XXXXXXX Page 5
ise Reconciliation of Income (Loss) per Books With Income (Loss) per Return
. Note: The corporation may be required to file Schedule M-3. See instructions.
1 Net income (loss) per books ........0.0...0.. 1,199.) 5 Income recorded on books this year not included
2 income included on Schedule K, fines 1, 2, 3¢, 4, 5a, 6, 7, on Schedule K, lines 1 through 10 (itemize):
8a, 9, and 10, not recorded on books this year (iternize): aTax-exemptinterest.$
‘
3 Expenses recorded on books this year not & Deductions included on Schedule K, lines + through
included on Schedule K, lines 1 through 12 12 and 14, not charged against book income this
and 14p (itemize): year (itemize):
a Depreciation....... $n. a Depreciation... $
b Travel and entertainment. $f PO
see Statement 6  —  ! 508. ; 508./7 Add fines SandG.............0...0.... QO.
es | through 3....................... 1, 707. | 8 Income (oss) Schedule K, fine 18). Subtract fine 7 from ling 4... 1,707.

 

 

 

 

 

Analysis of Accumulated Adjustments Account, Sharehoiders’ Undistributed Taxable Income
Previously Taxed, Accumulated Earnings and Profits, and Other Adjustments Account
(see instructions) . a.

 

 

 

 

 

 

 

 

 

  

 

 

 

(b) Shareholders’ .
adisimens acount |, wats! aeble | ahs ard pants | ©) OMe aagerens
1 Balance at beginning of tax year ..............0.000000e 142,746.
2 Ordinary income from page 1, line 2T.....,............. 1,707.
B Other additions.....0.00.. 0... c ccc ceca cece cece eneenes
4 - Loss from page 1, line 21.0.0... cece ee eee |
5 Other reductions ........... See, Statement .7..... ( 508.) |¢
6 Combine lines 1 through5. 000000 eee ees 143,945,
7 Distributions .........; Lae e eee e tee aeee ence eee ee eens
8 Balance at end of tax year. Subtract line 7 from Jine 6... 143,945,

 

 

 

 

 

SPSA0134 10/03/19 . : Form 1120-S (2019)

 
Case o-2U0-/424992-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'49i55

 

 

 

| | Final K-1

b?1114

  

 

 

 

 

 

 

 

 

 

Schedule K-1 2019 « aes Ki OMB No, 1546-0123
(Form 1120-8) a a -
Department of the Treasury For calendar year 2019, or tax year ee : E i<
internal Revenue Service 4 {Ordinary business income © (loss) 18 Credits
beginning i i f ending [ f f | : 854, N se 2 54 |
2 {Net rental real estate income (loss}
Shareholder's Share of Income, Deductions,
Credits, etc. » see Page 2 of form and separate instructions. ("3 [Other net rental income Goss) | 1.
lnterest income OT
A Corporation's employer identification number foe
XX-XXXXXXX 5a Ordinary dividends
B Corporation's name, address, cily, state, and ZIP code
' THE GREEK CHEFS, INC. 5 b [Qualified dividends 14 (Foreign transactions
SOUVLAKI PALACE
57 COMMACK ROAD 6 iRoyalties °°  ~ [OC ™™77TTTTTS
COMMACK, NY 11725 ¥
7 |Net short-term capital gain (loss) | | 3 232 3 3 4
© IRS Center where corporation filed return

D Shareholder's identifying number

 

Net long-term capital gain Goss)

 

 

Collectibles (28%) gain (loss)

 

 

E Sharehoider's name, address, city, state, and ZIP code

PETER MANTALVANOS
25A LOCUST AVENUE EAST
EAST FARMINGDALE, NY 11735

Unrecaptured section 1250 gain

 

 

 

F Shareholder’ S percentage of stock

ae

50

 

OT

<rer2zo mac wom

 

 

 

 

 

 

 

 

8c
9 |Net section 1231 gain (loss) aes
10 Other income (loss) 15 {Alternative minimum tax (AMT) items
V1 Section 179 deduction 16 {Items affecting shareholder basis
Cd 254.
12 |Other deductions
Pp 17 |Other information
Po VA ISTMT
18 E More than one activity for at-risk purposes*
18 [_}More than one activity for passive activity purposes*

 

 

 

 

 

*See attached statement for additional information.

 

BAA For Paperwork Reduction Act Notice, see the Instructions for Form 1120-S. www.irs.gov/Forml120S Schedule K-1 (Form 1120-S) 2019

Sharehoider 1

SPSAO4t2 10/03/19

 

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Schedule K-1
(Form 1120-8)

Department of the Treasury

Internal Revenue Service For calendar year 2019, or tax year

/ i

Shareholder's Share of Income, Deductions,

 

beginning i f

 

 

| ending

Credits, etc. + see page 2 of form and separate instructions. [

 

 

A Corporation's employer identification number

XX-XXXXXXX

  
 

853.

 

Ordinary business income (loss)

 

Net rental real estate income (loss)

 

  

Other net rental income (loss}

 

 

Interest income

 

 

B Corporation's name, address, city, state, and ZIP code

THE GREEK CHEFS, INC.
SOUVLAKI PALACE

57 COMMACK ROAD |
COMMACK, NY 11725

5a Ordinary dividends

b?11145

OMB No, 1545-0723

 
 
 

 

3 b | Qualified dividends

 

Royalties

 

 

C iRS Center where corporation filed return

Se

D Shareholder's identifying nu

 

mber

Nei short-term capita! gain (loss)

 

 

8a {Net long-term capital gain (oss)

 

 
  

8b |Collectibles (28%) gain (loss)

 

 

E Shareholder's name, address, city, state, and ZIP code

WALTER JESUS RODRIQUEZ
59 MORTOJ ST
BRENTWOOD, NY 11714

8c |Unrecaptured section 1250 gain

 

Net section 1231 gain (loss)

 

 

F Shareholder's percentage of stock

ownership for tax year... 0.0... 0.00c cece 50%

 

Om

<—eZ2O mac wae

 

Other income (loss)

 

Section 179 deduction

 

Other deductions

 

 

 

 

 

 

 

t_| More than one activity for at-risk purposes*
_.| More than one activity for passive activity purposes*

 

 

“See attached statement for additional information.

 

 

BAA For Paperwork Reduction Act Notice, see the Instructions for Form

Shareholder 2

SPSA04I2Z 10/03/19

1120-S. www.irs.gov/Form1120S . Schedule K-1 (Form-1120-S) 2019

 
Case o-2U0-/42952-laS Vocl .Filed Ov/42liz0 Entered Os/2i/20 15'49i55

 

 

 

 

 

 

 

 

 

 

 

 

 

rom 1125-A Cost of Goods Sold |
(Rey, November 2018) > Attach to Form 1120, 1120-C, 1120-F, 11208, or 1065, OMB No. 1545-0923
pabartment of the Treasury > Go to www.irs.gov/Form? 125A for the latest information.
Name THE GREEK CHEFS, TNC. . Employer identification number
SOUVLAKT PALACE : XX-XXXXXXX
1 Inventory at beginning of year... cece e eee Mode b te eeeeces neces Sect a net ebatewevess 1 2,960,
2 PUPCHASES 0... cece cee eee bee eee bbb ee cece be veeensne een eeeb et bse bn tbt bent br bE bebe 2 158,899,
5 os 0) 2] 91 3
4 Additional section 263A costs (attach schedule)... 00.0... ccc ccc ese ecce dee eeuecreseteseeretteeeeti bbc cee coe. 4
5 Other costs (attach schedule)... cece cee e rere eeeb ened tate et beet e teat ib bbb tere ee eres 5
6 Total. Add lines 1 through 5... ccc cece cease eee ee ern nett b eed b bbb bbb bbb bree. 6 161,859.
7 lewentory at end of Year. cece ene ee cee e ee eed ee rE EE EE bbb bbb r tb ab ebb bbb bbb bebe 7 2,960,
8 Cost of goods sold. Subtract line 7 from jine 6. Enter here and on Form 1120, page 1, line 2 or the
appropriate fine of your tax return. See instructions.......0.. 00 ccc ccc cece cere sense tet ececeee ee ieeeeec. 8 158,899.
9a Check all methods used for valuing closing inventory: :
@ Cost

i} [x] Lower of cost or market
(ii) [| Other (Specify methdd used and attach explanation.) »

 

b Check if there was a writedown of subnormal goods .... 20.0... 0006s occa cece cece ecu n eee ee bei esbebbacceececp lo. » | |
c Check if the LIFO inventory method was adopted this tax year for any goods {if checked, attach Form O7O). oe eae » [ |
d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
under LIFO. cece eee eee e eee eneeetaeraes eee test eee eas tba eens sn ennsretarrbeneequns od
-@ lf property is produced or acquired for resale, do the rules. of section 263A apply to the entity? See instructions....... [ Yes [x]No
f Was there any change in determining quantities, cost, or valuations between opening and
closing inventory? If "Yes," attach explanation... 0.0.00 cece ccc ccc cece ce eet e be ccene sey tbe b ebb ticeeceresee, [ ]ves [X]no
BAA For Paperwork Reduction Act Notice, see instructions. Form 1125-A (Rev. 11-2018}

CPCZ0401L 09/26/18

 
Case o-2U0-f2992-laS LOC L Fea Usieliz0 Entered Udi2lic¥ 15149509

corn 8846 Credit for Employer Social Security and Medicare Taxes [| SR’ EEO

 

 

. Paid on Certain Employee Tips 2019
» Attach to your tax return. '
Tiemed Revenue Service ¥ . » Go to www.irs.gov/Formeedé for the latest information. Stacence to. 98
Name(s) shown on return {dentlfying number
THE GREEK CHEFS, INC. ‘ : XX-XXXXXXX

 

 

Note: Claim this credit only for employer social security and Medicare taxes paid by a food or beverage establishment where tipping is
customary for providing food or beverages. See the instructions for line 1.

 

+ Tips received by employees for services on which you paid or incurred employer sociai security and Medicare |

2 Tips not subject to the credit provisions (see instructions)... ........c.c cece cece eee e een e nee cent etree eeeeees

3 Creditable tips. Subtract line 2 from fine 1................-. wove eecveeeecuaueeesueeeeuverateeuareterenaes

4 Multiply line 3 by 7.65% (0.0765). lf you had any tipped employees whose wages
(including tips} exceeded $132,900, see instructions and check here......0.. 0... ccc eee ~ [J

5 Credit for employer social security and Medicare taxes paid on certain employee tips from partnerships
and 3 corporations.....,......... eR eee En eee reek b eee EEE een bbe bee eens

   

‘6 Add fines 4 and 5. Partnerships and 5 corporations, report this amount on Schedule «. Ail others,
report this amount on Form 3800, Part IH, line 4f............. ee babe been ees e eee ene e teen ee taeenenannes Sos.
BAA For Paperwork Reduction Act Notice, see instructions. _ FEIZ31O1L 16/19 Form 8846 (2019)

 

 
Case o-2U0-/424952-laS Vocl Filed Ov/2zliz0 Entered Os/2i/20 15'49l55

 

 

 

2019 Federal Statements Page 1
Client GREKCHEF THE GREEK CHEFS, INC. XX-XXXXXXX
9/02/20 05:44PM
Statement 1
Form 11205, Line 79
Other Deductions
CREDIT CARD DISC OUNTS .200.o. 0c cec ccc cccesee ese ect eee bty eb ebe berber 8 13,212
INSULANCe. 0... e ceca eee eect e eb eed beet bee b nb etab se beettibebebnreree. 15,631,
Legal and Professional..........00.00000......0., Leen cence nett beeen ee baneaenanes 3,250.
Miscellaneous... cece cece cece cence. eee e ee cette b beet ee ean ns 175,
Office Expense... eect reir eee 301.
PAYROLL SERVICES «22.2... ccc ect c teeter lee 1,200.
POSTAGE. eb er 225,
SANITATION | 000i et 3,600,
S@CULALY. rete ett etree rt 343.
Supplies oo... ee Eee ee nee need d ee Eee b td ce tes nen tn tb eeetbrnr res 12,211
Telephone... cece cscs cece cent euseveeeeey Teese eee etnies ee eee ees 5,537
UML LOrMs .2. cee eter tee ce 2,020,
Utilities... ccc eee et eet ee ee ben te bee beter ee Leet e eta eens 28,931.
Total & "86,6036.
Statement 2
Form 1120S, Schedule K, Line 13g
Other Credits
Credit for Employer SS Tax on Certain Employee Tips........ eee teen eect eens : 508.
Total 508.

 

Statement 3.
Form 11205, Schedule L, Line 14

 

 

 

 

 

Other Assets
Beginning __ Ending
Security deposits... cceeccceccceccceueceeveseeeecueeeeen $ 4,000, $ 4,000,
Total § 4,000. & 4,000.
Statement 4

Form 1720S, Schedule L; Line 18
Other Current Liabilities

Beginning Ending

ACCRUED TAXES & EXPENSES 000... 000.0. ccc cece eecee ces eaeenee ee $ 175. 8

 

1,765.

Credit Lime... ccc cee ec nc ee cence veer eveterteneney 14, 440, 24,045,
FEDERAL WITHHOLDING TAX. 2.2.0.0... cceccccec eee ececcecceeueecueens 1,750. 1,750.
SALES TAX PAYABLE. cee cece eee nett cnet ete ee es 3,218. 3,075.
STATE WITHHOLDING TAXK.....0020.00....cccccc cc cceeeeec eens bones eee renee 295, 295.
Total § 19,878, § 30, 930.

 

 

 

 

 

 
Case o-2U0-/424952-laS Vocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yl55

«

 

| 2019 Federal Statements

 

 

 

 

 

 

 

Page 2
Client GREKCHEF | THE GREEK CHEFS, INC. XX-XXXXXXX
9/02/20 05:44PM
Statement 5
Form 1120S, Schedule L, Line 19
Loans From Shareholders
Beginning Ending
Pee REESE rn EERE EEE eke Lee dence tc deed aye b Ndr rd tbbtebeebanterens 8 -127,642. & -146, 398.
Total § -127,642. § ~146, 398,
Statement 6
Form 1120S, Schedule M-1, Line 3
Expenses On Books Not On Schedule K
Payroll Taxes for Employer SS Tax on Tips Credit....0......cccccccec cece $ 508.
Total § 508.
Statement 7
Form 11208, Schedule M-2, Column A, Line 5
Other Reductions
Payroll Taxes for Employer SS Tax on Tips Credit...................0...00......., 508.

“Total $——e 508.

 

 

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

x
In re:
Chapter 11
THE GREEK CHES, INC,
d/b/a SOUVLAKI PALACE, Case No, 20- ( )
Debtor.
noo XK

 

DECLARATION PURSUANT TO S.D.N.Y. LOCAL BANKRUPTCY RULE 1007-4
I, Peter Mantalvanos, declares under the penalty of perjury, the following:
1. Iam the President of The Greek Chefs, Inc, d/b/a Souvlaki Palace (the “Debtor”),
and as such | am familiar with the operations, business and financial affairs of the Debtor. I submit
this affidavit in accordance with the E.D.N.Y Local Bankruptcy Rule 1007-4 in support of the

voluntary petition filed by the Debtor.

2. There are no other or prior bankruptcy cases against the Debtor and as such there
has been no trustee or creditors’ committee appointed in this case.

3. The Debtor’s affiliate, Peter Mantalvanos, filed a voluntary petition for bankruptcy

on Setein be > dvdq in the Eastern District under case number do 4/3 Und is currently pending

before the Honorable Cak. £ ( ais to

4. A copy of the Debtor’s board resolution authorizing the Chapter 11 filing is

annexed hereto as Exhibit “A”,

5. The Debtor is a New York limited liability company and was organized on February
10, 2003.
6. The Debtor operates a Greek cuisine restaurant located at 57 Commack Road,

Commack, NY 11725.

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

7. The Debtor’s immediate need for relief in this Court stems from its severe cash
flow difficulties caused by the COVID-19 pandemic and state of emergency that have resulted in
its inability to address other past due debts.

8. The Debtor is a party to a case pending in the New York State Supreme Court,
County of Suffolk under caption Kinberli N Rodriguez v. The Greek Chefs, Inc. d/b/a Souvlaki
Palace et al., Index No. 616245/2019.

9. Pursuant to Rule 1007-{a)(4) of the local bankruptcy rules annexed hereto as
Exhibit “B” is a list containing the names and addresses of the Debtor’s twenty (20) largest
unsecured creditors, excluding insiders.

10, Pursuant to Rule 1007-2(a)(5) of the local bankruptcy rules, annexed hereto as
Exhibit “C” is a list containing the names and addresses of the Debtor’s five (5) largest secured
claims.

11. Pursuant to Rule 1007-2(a)(6) of the local bankruptcy rules, annexed hereto as
Exhibit “D” is a summary of the Debtor’s assets and liabilities. This is an internally generated
estimate of assets and liabilities and may require certain adjustments.

12, The Debtor does not have any publicly held shares, debentures, or other securities,

13. The Debtor’s assets consist primarily of mixed used restaurant bar furniture,

    

fixtures and equipment.

14. The Debtor has %

   
  
 

15. The Debtor expects to revenue from operations of the business in the

amount of approximately $ LE, ved the thirty (30) day period following the Chapter 11
filing. The Debtor’s operating e s during the same thirty (30) day period should be

approximately $ vey

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

EXHIBIT A

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

sonst x
In re:
Chapter 11
THE GREEK CHEFS, INC.
d/b/a SOUVLAKI PALACE, Case No. 20- ( )
Debtor,
x
CORPORATE RESOLUTION

 

At the meeting of the Board of Directors of The Greek Chefs, Inc. d/b/a Souvlaki Palace
(the “Company”) a New York corporation, it was determined to be in the best interests of the
Company to file for bankruptcy under Chapter 11 of the United States Bankruptcy Code and the
following resolution was adopted:

Whereas, it is in the best interest of the Company to file a voluntary petition
in the United States Bankruptcy Court pursuant to Chapter 11 of Title 11 of the
United States Code;

Be It Therefore Resolved, that Peter Mantalvanos, President of the
Company, is authorized and directed to execute and deliver all documents
necessary to perfect the filing of a chapter 11 voluntary bankruptcy case on behaif
of the corporation; and

Be It Further Resolved, that Peter Mantalvanos, President of the Company,
is authorized and directed to appear in all bankruptcy proceedings on behalf of the
company, and to otherwise do and perform all acts and deeds and to execute and
deliver all necessary documents on behalf of the company in connection with such
bankruptcy case; and

Be It Further Resolved, that Peter Mantalvanos, President of the Company,
is authorized and directed to employ Lawrence F. Morrison, attorney and the law
firm of Morrison Tenenbaum, PLLC to represent the corporation in such
bankruptcy case

Dated: New York, New York
September 15, 2020

 

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

EXHIBIT B

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Fill in this information to identify the case:

Debteorname The Greek Chefs, Inc.

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known)
f Gheck if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors :zs

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of thase documents, This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is 2 serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result In fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341,

1519, and 3571.

| | Declaration and signature

fam the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked befow and [ have a reasonable betief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F. Creditors Who Have Unsecured Claims (Officiat Form 206&/F)

Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

Schedule H: Cedebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuats (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

 

Omeoocooges

 

 

Execuledon September 15, 2020 _

 

Peter Mantalvanos
Printed name

President
Position or relationship to debter

Official Form 202 Declaration Under Penaity of Perjury for Non-Individual Debtors

Software Capyright (c) 1896-2020 Best Case, LLC - www.bestcase.com Best Case Bankniptey

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

Fill in this information to identify the case:
Debtor name |The Greek Chefs, Inc.
United States Bankruptey Court for the: EASTERN DISTRICT OF NEW (4 Check if this is an

. YORK
Case number {if known): amended filing

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31}. Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

 
  

    
   
   

        
    
  

   

     
    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

2) Name, telephone number |:Nature of claim “felnd PAmount of claim. 2:
and-emall address. | for example; trad : Jif the claim is full
creditor con debts, bank toans, : ally secure:
| professional:-service value:of collateral of. se
| and:governme “| Total claim, if Deduction for value
TE EE 8 =| CoMraets): 2.00 :| partially secured of collateral or setoff
Internal Revenue Unknown
Service
Central Insolvency
Unit
PO Box 7346
Philadelphia, PA
49101
Kinberli N. State Court Disputed $0.00
Rodriguez Lawsuit
clo Pervez &
Rehman
68 5 Service Rd
Suite 100
Melville, NY 11747
NYS Dept. of Tax Unknown
and Fin.
Bankruptcy Section
PO Box 5300
Aibany, NY 42205
Official form 204 Ghapter 14 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Capyright (c} 1995-2020 Best Case, LLC - wwww.bestcase.com Best Case Bankruptcy

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

EXHIBIT C

None

 

 
Case o-2U0-/424952-laS DVocl Filed Ov/2zliz0 Entered Os/2i/20 15'4yio5

EXIHIBIT D

| “To be ron ched

 
